Citation Nr: 0920438	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a prostate 
condition, to include residuals of a urinary tract infection.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a chronic 
disability of the skin, to include pseudofolliculitis barbae 
of the face and tinea cruris of the groin.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse and Observer D.J.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and May 2007 rating decisions of 
the Atlanta, Georgia Department of Veterans' Affairs (VA) 
Regional Office (RO), located in Decatur, Georgia.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in February 2009.  A 
transcript of that hearing has been associated with the 
claims file.

In the August 2004 and May 2007 rating decisions on appeal, 
the RO denied the Veteran's claims for service connection for 
a prostate condition, to include residuals of a urinary tract 
infection, and a low back disability as no new and material 
evidence had been received.  In the August 2004 rating 
decision, the RO also reopened  the Veteran's claim for 
service connection for hearing loss and denied the claim on 
the merits, finding that hearing loss was not incurred in or 
aggravated by military service.  Regardless of the RO's 
decision, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).

The Veteran's statements in the record raise the issue of 
entitlement to a total disability rating based on individual 
unemployabilty (TDIU).  As this claim has not been 
adjudicated by the RO and is not developed for appellate 
review, it is referred to the RO for appropriate action.  

The issues of service connection for hearing loss, a prostate 
condition, to include residuals of a urinary tract infection, 
a neck disability and a chronic disability of the skin, to 
include pseudofolliculitis barbae of the face and tinea 
cruris of the groin are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1999 RO decision denied service connection for a 
low back disability, hearing loss and a prostate condition, 
to include residuals of a urinary tract infection, finding 
that the evidence did not show these conditions were either 
incurred in or aggravated by active service.

2.  The evidence added to the record since the May 1999 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a low back disability, hearing 
loss and a prostate condition, to include residuals of a 
urinary tract infection.

3.  The competent medical evidence of record has shown that a 
low back disability is causally related to the Veteran's 
active service.  


CONCLUSIONS OF LAW

1.  The May 1999 RO decision that denied service connection 
for a low back disability, hearing loss and a prostate 
condition, to include residuals of a urinary tract infection, 
was not appealed and thus became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  New and material evidence having been received, the 
claims for service connection for a low back disability, 
hearing loss and a prostate condition, to include residuals 
of a urinary tract infection, are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A low back disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

1.  New and Material Evidence

Pertinent Laws and Regulations

A May 1999 RO decision denied service connection for a low 
back disability, hearing loss and a prostate condition, to 
include residuals of a urinary tract infection, finding that 
these conditions did not occur in service and were not 
aggravated by service.  The Veteran did not appeal this 
rating decision.   Thus, the May 1999 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) (2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).



Analysis 

The evidence of record at the time of the May 1999 RO 
decision included service treatment records, VA outpatient 
treatment reports and a VA examination.  Service treatment 
records reflect the Veteran was treated for complaints of 
urethral discharge in March 1975, diagnosed as gonorrhea, a 
fall on the ice with back pain diagnosed as muscle spasm from 
fall in January 1976, complaints of low back pain in March 
1976, residuals of being struck by a vehicle in April 1977, 
complaints of an ear problem, found to be within normal 
limits and diagnosed with pharyngitis in May 1977, complaints 
of burning on urination in June 1977, rule out urinary tract 
infection in June 1977 and urethritis in June 1977.  Service 
treatment reports also reflect a reference audiogram reported 
that the Veteran was not previously exposed to noise, that 
his noise exposure to jet engines began in June 1974 and 
ended in July 1977 and that earplugs and noise mufflers were 
issued, constituting satisfactory ear protection.  No 
findings of low back, hearing, prostate or urinary conditions 
were noted upon separation from active service.  VA 
outpatient treatment reports from December 1987 and from 
September 1998 to October 1998 reflect that the Veteran was 
treated for complaints of low back pain, which October 1998 
x-rays revealed as minimal spurring anteriorly at L5.  In a 
February 1987 VA examination, neither a back nor hearing loss 
condition was found.  The February 1987 VA examiner noted the 
Veteran's history of cytoscopy in service and the Veteran was 
diagnosed with mild clinical low grade prostatitis.

An April 1987 rating decision denied the Veteran's claims for 
service connection.  The May 1999 rating decision continued 
the denial of the April 1987 rating decision, concluding that 
no evidence has been presented showing the claimed conditions 
at issue were either incurred in or aggravated by active 
military service.  

The new evidence of record submitted after the May 1999 RO 
decision includes VA outpatient treatment records, a lay 
statement from the Veteran's wife, the Veteran's multiple 
contentions and hearing testimony from a February 2009 Travel 
Board hearing.  VA outpatient treatment reports from January 
2004 to March 2009 reflect that the Veteran has been 
variously treated for and diagnosed with low back, urinary 
and prostate conditions including: lumbago; low back pain, 
also characterized as chronic; mild spondylosis with facet 
osteoarthritis and synovitis; L4-5 herniated disc with neural 
foraminal stenosis; advanced degenerative joint disease of 
the lumbar spine; degenerative disease with facet 
osteoarthropathy; eccentric L5-4 herniated disc with 
neuroforaminal encroachment; mild disc desiccation and facet 
arthropathy; disc bulge of L5 and S1 with facet arthropathy; 
muscle spasm in the low back; bulges at L4-L5, L5-S1; 
arthropathy at L5-S1; chronic low back pain with degenerative 
disc disease and neural foraminal narrowing; muscle spasms in 
low back probably secondary to degenerative arthritis of the 
lumbar spine; chronic low back pain with radiculopathy; 
lumbar radiculopathy; facet joint degenerative changes at L5-
S1; chronic low back pain with increased signs of 
radiculopathy and neuropathic pain; irritation of the urethra 
with no urological cause found; an active problem of urinary 
tract infections; and dysuria type symptoms.  

A VA outpatient treatment report from February 2009 reflects 
that the Veteran's treating physician opined that his chronic 
low back pain was possibly related to the injury he sustained 
in service while in the military.  In a March 2009 report, 
the Veteran's treating physician opined, based on a review of 
service treatment records, that his chronic low back pain 
with muscle spasm was most likely caused by the injuries from 
his active duty when he fell in July 1976 and also when an 
18-wheeler fuel truck hit him on April 1977.  

In various statements presented, the Veteran contends that 
his current low back, prostate and hearing loss conditions 
are the result of his active service.  In a lay statement, 
the Veteran's wife reported that she has known him since his 
separation from the active service, that his current 
conditions have been clearly diagnosed and the Veteran is in 
a lot of pain, such that his conversation is affected at 
times.  

During a February 2009 Travel Board hearing, the Veteran 
testified that his back was injured in 1976 when he fell and 
again in 1977 when he was hit by a truck.  He reported that 
the symptoms of his low back disability have continued since 
his active service for which he has self-medicated mostly.  
The Veteran also reported going to a private physician within 
10 years following his active service, however the records 
have since been destroyed.  He also testified that he 
sustained acoustic trauma in service as a result of refueling 
and defueling jet engines with no earplugs for about eight 
hours a day.  The Veteran reported that his post-service 
employment, working in housekeeping and dieting service at 
the VA, did not expose him to acoustic trauma and he 
continues to currently have complaints of hearing loss and 
trouble hearing.  Finally, the Veteran testified that he 
received treatment for monthly symptoms of a prostate 
condition and residuals of a urinary tract infection with in 
service, he has had continued problems since active service 
every two to three months and he is receiving current 
treatment at the VA for urinary and prostate problems. 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's low back disability, hearing loss and a prostate 
condition, to include residuals of a urinary tract infection, 
and relates to an unestablished fact regarding treatment in 
service, a current diagnosis, continuity of symptoms and a 
nexus to service that is necessary to substantiate the 
Veteran's claims for service connection low back disability, 
hearing loss and a prostate condition, to include residuals 
of a urinary tract infection.  The evidence is not considered 
cumulative or redundant of the evidence of record at the time 
of the final May 1999 RO decision, and furnishes a reasonable 
possibility of substantiating the Veteran's claims for 
service connection for low back disability, hearing loss and 
a prostate condition, to include residuals of a urinary tract 
infection.  Therefore, the Veteran's claim for service 
connection for low back disability, hearing loss and a 
prostate condition, to include residuals of a urinary tract 
infection, are reopened.  See 38 C.F.R. § 3.156(a).




2.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year after discharge from service. 38 
U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. § 1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
low back disability is related to his active military 
service.  As noted above, the Veteran testified in a February 
2009 Travel Board hearing, at which time he reported that his 
back was injured in 1976 when he fell and again in 1977 when 
he was hit by a truck.  He testified that his symptoms 
continued since his active service for which he self-
medicated mostly.  The Veteran also reported that he went to 
a private physician within 10 years following his active 
service, however the records have since been destroyed.  

In a lay statement, the Veteran's wife reported that she had 
known him since his separation from the military and that his 
current conditions have been clearly diagnosed and result in 
a lot of pain, such that his conversation is affected at 
times.  

Service treatment records reflect the Veteran was treated for 
a fall on the ice resulting in back pain and diagnosed as 
muscle spasm from fall in January 1976, complaints of low 
back pain in March 1976 and residuals of being struck by a 
vehicle in April 1977.  X-rays taken pursuant to the fall in 
January 1976 found no abnormalities of the lumbar spine.  No 
findings or complaints of a low back disability were noted in 
the separation examination or in the Report of Medical 
History at the time of separation from active service.

A February 1987 VA examination noted the Veteran's complaints 
of back pain, however, no back condition was found.  

VA outpatient treatment reports from December 1987, from 
September 1998 to October 1998 and from January 2004 to March 
2009 reflect that the Veteran has been variously treated for 
and diagnosed with low back conditions including:  minimal 
spurring anteriorly at L5; lumbago; low back pain, also 
characterized as chronic; mild spondylosis with facet 
osteoarthritis and synovitis; L4-5 herniated disc with neural 
foraminal stenosis; advanced degenerative joint disease of 
the lumbar spine; degenerative disease with facet 
osteoarthropathy; eccentric L5-4 herniated disc with 
neuroforaminal encroachment; mild disc desiccation and facet 
arthropathy; disc bulge of L5 and S1 with facet arthropathy; 
muscle spasm in the low back; bulges at L4-L5, L5-S1; 
arthropathy at L5-S1; chronic low back pain with degenerative 
disc disease and neural foraminal narrowing; muscle spasms in 
low back probably secondary to degenerative arthritis of the 
lumbar spine; chronic low back pain with radiculopathy; 
lumbar radiculopathy; facet joint degenerative changes at L5-
S1; and chronic low back pain with increased signs of 
radiculopathy and neuropathic pain.  

A February 2009 VA outpatient treatment report reflects that 
the Veteran's treating physician at the VA opined that his 
chronic low back pain was possibly related to the injury he 
sustained in service while in the military.  In a March 2009 
report, the Veteran's treating physician opined, based on a 
review of service treatment records, that his chronic low 
back pain with muscle spasm was most likely caused by the 
injuries from his active duty when he fell in July 1976 and 
also when an 18-wheeler fuel truck hit him on April 1977.

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's low back 
disability constitutes a chronic disease which began in 
service and now continues to be symptomatic.  In this regard, 
the Board finds that objective the medical evidence of record 
demonstrates that the Veteran was treated for an injury to 
the low back resulting from a fall in service, he was hit by 
a vehicle in service, he was treated for complaints of back 
pain and variously diagnosed low back disabilities in 
December 1987, September 1998 and October 1998 and from 
January 2004 to March 2009 and his low back disability is 
related to service by way of a medical nexus opinion 
furnished by his treating physician at the VA in March 2009, 
which was based upon a review of the Veteran's service 
treatment records.  Because there is a current medical 
diagnosis of a low back disability, evidence of a low back 
injury in service, complaints of back pain in service and 
medical evidence of a nexus between the Veteran's current low 
back disability and his active service, the Board concludes 
that the preponderance of the evidence supports the grant of 
service connection for a low back disability.


ORDER

New and material evidence having been received, service 
connection for a low back disability is reopened, and is 
granted to this extent only.

New and material evidence having been received, service 
connection for hearing loss is reopened, and is granted to 
this extent only.

New and material evidence having been received, service 
connection for a prostate condition, to include residuals of 
a urinary tract infection, is reopened, and is granted to 
this extent only.

Service connection for a low back disability is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for hearing loss, a prostate condition, to 
include residuals of a urinary tract infection, a neck 
disability and a chronic disability of the skin, to include 
pseudofolliculitis barbae of the face and tinea cruris of the 
groin.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

As noted above, during a February 2009 Travel Board hearing, 
the Veteran testified that his neck was injured in 1976 when 
he fell and again in 1977 when he was hit by a truck.  He 
reported that his symptoms had continued since his active 
service for which he self-medicated mostly.  The Veteran also 
testified that he went to a private physician at some time 
within 10 years following his active service, however the 
records have since been destroyed.  He also reported that he 
sustained acoustic trauma in service as a result of refueling 
and defueling jet engines with no earplugs for about eight 
hours a day.  The Veteran stated that his employment 
following service, working in housekeeping and dieting 
service at the VA, did not expose him to acoustic trauma and 
he continues to currently have complaints of hearing loss and 
trouble hearing.  He testified that he was treated for 
pseudofolliculitis barbae during his active service for which 
he had a wavier from shaving, he was diagnosed with a rash on 
his neck during active service and he still continues to have 
the same problems with shaving currently.  Finally, the 
Veteran testified that he received treatment for the prostate 
and residuals of a urinary tract infection in service for 
which symptoms occurred monthly, he has had continued 
problems since active service every two to three months and 
he is receiving current treatment at the VA for urinary and 
prostate problems. 

Service treatment records reflect that the Veteran was 
treated for several injuries and diseases, including: small 
bumps on the groin and lesions on the penis, diagnosed as 
irritative dermatitis in July 1974; complaints of irritation 
on the neck with shaving, found to be pseudofolliculitis 
barbae in July 1974; complaints of urethral discharge, 
diagnosed as gonorrhea in March 1975; a fall in January 1976 
with complaints of back and neck pain, diagnosed as muscle 
spasm from fall; complaints of a rash in the groin, diagnosed 
as tinea cruris, in March 1976; complaints of a pimple on the 
penis with itching in October 1976; pain in the left side of 
the neck in January 1977 and February 1977; residuals of 
being struck by a vehicle in April 1977; complaints of 
burning and itching for three years, diagnosed as 
pseudofolliculitis barbae in May 1977; a persistent rash in 
June 1977, diagnosed as pityriasis rosea; complaints of 
itching on the wrist, arm, hands, back and thigh in June 
1977; complaints of a rash, diagnosed as contact dermatitis 
in June 1977; a history of pruritic papulae rash on the 
thighs and extremities including the mouth, penis and palms, 
diagnosed as pityriasis rosea; burning on urination, 
diagnosed as rule out urinary tract infection in June 1977; 
urethritis in June 1977; and a genital papulosquamous rash, 
characterized as mildly pruritic in June 1977.  

Service treatment records also reflect that a January 1976 
radiology report revealed no abnormalities of the cervical 
spine.  Physical profiles issued in July 1974, May 1977 and 
August 1977 reflect the Veteran was not required to shave due 
to a facial skin problem.  A June 1977 cytoscopy revealed a 
grossly normal bladder with a diagnosis of urethritis in June 
1977.  Service treatment reports also reflect a reference 
audiogram reported that the Veteran was not previously 
exposed to noise, that his noise exposure to jet engines 
began in June 1974 and ended in July 1977 and that earplugs 
and noise mufflers were issued, constituting satisfactory ear 
protection.  No findings of neck, hearing, skin, prostate or 
urinary conditions were noted upon separation from active 
service, however, in the Report of Medical History at the 
time of separation from service, the Veteran reported current 
pseudofolliculitis barbae for which he was being treated.

The Board notes that the May 2007 rating decision on appeal 
found that the Veteran's reports of having a cytoscopy in 
service were inconsistent with the record as the service 
treatment records reflect no evidence of a cytoscopy in 
service.  The Board finds however, as the record clearly 
demonstrates, that the Veteran did have a cytoscopy in 
service and was subsequently diagnosed with urethritis.

In a February 1987 VA examination, the examiner noted the 
Veteran's history of cytoscopy in service which reflected a 
urinary tract infection although he found no current 
abnormality. The Veteran was diagnosed, however, with mild 
clinical low grade prostatitis.

VA outpatient treatment reports from December 1987, from 
September 1998 to October 1998 and from January 2004 to March 
2009 reflect that the Veteran has been variously treated for 
and diagnosed with:  complaints of a rash where the Veteran 
shaves; complaints of inguinal itching; complaints of a rash 
in the groin area; contact dermatitis on the chest and 
infraclavicular area, reportedly existing for 20 years; a 
rash on the side of the neck, left side of the chest and jock 
itch; a rash on the left forearm; an active problem of 
contact dermatitis or eczema; complaints of back pain; 
cervicalgia; degenerative disease with facet 
osteoarthropathy; narrowing of the left foramina of C5-6 due 
to degenerative disease; advanced degenerative joint disease 
of the cervical spine; degenerative disc disease with disc 
bulge from C3-C4 to C5-C6; mild to moderate central spinal 
canal stenosis; bilateral neural foramina compromise; 
intervertebral displacement and degeneration of the cervical 
spine with cervical canal stenosis and without evidence of 
myelopathy; chronic neck pain with left upper extremity 
paresthesias with neural foraminal narrowing; chronic neck 
pain with chronic degenerative disc disease and spinal canal 
stenosis at C5-C6 and neck spasms; cervical radiculopathy; 
irritation of the urethra with no urological cause found; an 
active problem of urinary tract infections; and dysuria type 
symptoms.

In a February 2009 VA outpatient treatment report, the 
Veteran's treating physician at the VA opined that his 
chronic neck pain was possibly related to the injury he 
sustained in service while in the military.  

In considering the service treatment records reflecting 
treatment for neck pain and injuries, chronic disability of 
the skin, urinary and prostate conditions during active 
service, the post-service medical evidence of current 
treatment for a neck disability, a chronic disability of the 
skin and a urinary or prostate condition, the Veteran's lay 
statements of a continuity of symptoms since active service, 
and the VA outpatient treatment report indicating a possible 
nexus to service for the Veteran's neck disability, a VA 
examination is necessary to obtain an opinion as to whether 
the Veteran's current neck disability, prostate condition, to 
include residuals of a urinary tract infection, and a chronic 
disability of the skin, to include pseudofolliculitis barbae 
of the face and tinea cruris of the groin, are related to or 
aggravated by his active service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

In addition, with regard to the Veteran's claim for service 
connection for hearing loss, as there is evidence of exposure 
to acoustic trauma in service, the Veteran's lay statements 
of a continuity of symptoms since active service and the 
Veteran's recent testimony regarding his current hearing 
problems, a VA examination is necessary to obtain an opinion 
as to whether the Veteran's current hearing loss, is related 
to or aggravated by his active service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his current neck 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination, to include a review of the 
service treatment reports and a copy of 
this remand.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for the disabilities 
found.  The examiner should also express 
an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that any currently diagnosed neck 
disability is related to the Veteran's 
active service.  A complete rationale for 
any opinions should be provided.

2.  The RO/AMC should schedule the Veteran 
for a VA dermatology examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
chronic disability of the skin, to include 
pseudofolliculitis barbae of the face and 
tinea cruris of the groin.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination, to include a review 
of the service treatment reports and a 
copy of this remand.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
any skin disabilities found.  The examiner 
should also express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that any 
currently diagnosed skin disability is 
related to the Veteran's active service.  
A complete rationale for any opinions 
should be provided.

3.  The RO/AMC should schedule the Veteran 
for a VA genitourinary examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
prostate condition, to include residuals 
of a urinary tract infection.  The claims 
folder must be made available to and 
reviewed by the examiner in connection 
with the examination, to include a review 
of the service treatment reports and a 
copy of this remand.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
any disabilities found.  The examiner 
should also express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that any 
currently diagnosed prostate or urinary 
condition is related to the Veteran's 
active service.  A complete rationale for 
any opinions should be provided.

4.  The RO/AMC should schedule the Veteran 
for a VA audiology examination by an 
appropriate specialist to determine the 
current nature and etiology of his current 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination, to include a review of the 
service treatment reports and a copy of 
this remand.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for any hearing loss 
disabilities found.  The examiner should 
also express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that any currently 
diagnosed hearing loss is related to the 
Veteran's active service.  A complete 
rationale for any opinions should be 
provided.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claims for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


